Citation Nr: 1828104	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-41 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.

2.  Entitlement to service connection hepatitis C.

3.  Entitlement to service connection posttraumatic stress disorder (PTSD).  


REPRESENTATION

The Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board notes that VA medical treatment records were added to the file March 2017.  Through counsel, the Veteran waived review by the Agency of Original Jurisdiction (AOJ).  See July 2017 response to 90-day letter.   

The issue of hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The December 2005 rating decision that denied service connection for hepatitis C was final.  

2.  The evidence received since December 2005 is not cumulative or redundant and raises a reasonable possibility of substantiating the claim denied in the December 2005 rating decision.  

3.  The probative evidence of record illustrates that the Veteran currently has PTSD due to in-service personal assault stressors.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for hepatitis C.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).
2.  The criteria for service connection for PTSD has been met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The RO denied service connection for hepatitis C in a December 2005 rating decision.  This decision became final in December 2006.  The evidence submitted after December 2005, including a February 2013 VA Disability Benefits Questionnaire, a June 2013 lay statement, legal arguments with attachments submitted October 2014 and May 2016, and VA medical treatment records submitted March 2017, relates to unestablished facts necessary to substantiate this service connection claim.  Therefore, the Board finds that this claim should be reopened.  

Duties to Notify and Assist

The Board notes that in-service personal assault has been raised by the record.  Upon review of the evidence, it appears that the RO failed to provide the Veteran or his representative with the additional required Veterans Claims Assistance Act (VCAA) notice.  However, given the favorable outcome of this decision the Board finds that error to be non-prejudicial to the Veteran.

Given the favorable outcome of this decision, a further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.§§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2017).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

Factual Background and Analysis

During the appeal period, the Veteran has been diagnosed with the PTSD that conforms to the DSM-IV criteria.  See September 2013 VA examination.

The Veteran described three in-service stressors.  The first incident involved a physical attack against the Veteran by five men.  He described being chased and beaten with clubs.  The second event occurred when the Veteran witnessed a petty officer being shot seven times and then immediately dying.  The last stressor was described as incidents that occurred several times.  He described being severely beaten by his First-Class Petty Officer.  He stated that the officer, when drunk, would beat him as he tried to sleep and that this occurred so much that he started hiding to avoid the beatings.  See February 2016 VA Form 21-0781a.  

During the September 2013 VA examination, the Veteran reported the same in-service stressors.  He reported being chased by five men with clubs, fearing for his life.  He also reported witnessing a petty officer being shot several times and dying.  His last reported stressor involved an incident where he was physically beaten by his petty officer, sustaining black eyes and busted lips.  He stated that he was sleeping when his petty office started beating him with his fists and that this event caused him to have nightmares as he thought he was going to die.  The VA examiner stated that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that his psychiatric symptoms are related to his claimed stressors.  The VA examiner also opined that the Veteran's PTSD is at least as likely as not related to his military service. 

A January 2017 VA Formal Finding indicates a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.

The Veteran has consistently reported the in-service events of being physically assaulted by five men and being repeatedly attacked by his petty officer.  The September 2013 VA examiner confirms a current diagnosis of PTSD and states that it is based on the reported in-service stressors.  This medical opinion serves as credible corroboration that the in-service personal assault stressors occurred.  There is no medical evidence of record to the contrary.  The Board acknowledges that VA's formal finding indicates there is no corroborating evidence of the in-service stressors.  However, the Board finds that the Veteran's competent, consistent reporting, and the 2013 VA examination and opinion outweigh, the VA's formal finding.  As such, based on the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  


ORDER

The petition to reopen the claim of entitlement to service connection for hepatitis C is granted.

Service connection for posttraumatic stress disorder (PTSD) is granted.  


REMAND

VA medical treatment records indicate a current diagnosis of hepatitis C.  There has been no in-person examination afforded the Veteran during the appeal period in connection to his hepatitis C claim.  

There are three opinions of record provided by the same VA examiner.  In November 2013 the VA examiner concluded that a hepatitis C infection cannot be related to a single episode of a bacterial infection.  In January 2016 the VA examiner stated that he was unable to determine whether the Veteran's hepatitis C was contracted in service without resorting to mere speculation.  This same examiner provided an additional opinion in January 2016, stating that there is no risk for hepatitis C with standard injections and that the risk with jet injectors is so remote it does not meet the evidentiary standard for possibility.  He referenced VBA Fast Letter 04-13 in support of his assertion.  

VA Fast Letter 04-13 states that "[t]he large majority of HCV [hepatitis C] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C."  See VA Fast Letter 04-13 (June 29, 2004).

Here the examiner ultimately stated that he was unable to provide an opinion and he did not include a full discussion of all modes of transmission.  The evidence of record is insufficient for the Board to make a determination as to whether service connection is warranted.  Therefore, the Board finds that an examination and another opinion are required.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner to provide a supplemental opinion as to the nature and etiology of the claimed hepatitis C.  It is left to the examiner's discretion whether to perform an in-person examination of the Veteran.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hepatitis C manifested during active service; or is otherwise related to an event, injury, or disease incurred during active service-to include any sexually transmitted disease incurred during active service, and to include any inoculations received via jet injector.

The examiner must list and discuss all of the Veteran's risk factors for contracting hepatitis C to include sexually transmitted diseases and inoculations received via jet injector.

The examiner must address the lay statements from the Veteran regarding his claimed disability.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided (a bare conclusory statement will be deemed inadequate).  It is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  After completing the requested actions and any additional development warranted, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


